WILLSON, C. J.
(after stating the facts as above). Neither one of the several assignments of error relied upon by appellants is copied in their brief. As rule 29' (142 *240S. W. xii) for the government of this court expressly provides that an assignment not so copied “shall be regarded as abandoned,” the objection made by appellee to a consideration of the contention made in said brief must be sustained. It has been repeatedly held that the requirement in the rule cannot be ignored. Martin v. Bank, 102 S. W. 131; Gambould v. Railway Co., 40 S. W. 834; Poland v. Porter, 44 Tex. Civ. App. 334, 98 S. W. 214; Kirby v. Blake, 53 Tex. Civ. App. 173, 115 S. W. 674; Hearn v. Harless, 154 S. W. 613; Overton v. Colored K. of P., 163 S. W. 1053; Koch v. Railway Co., 46 Tex. Civ. App. 84, 102 S. W. 136.
An examination of the record has not only failed to disclose error “apparent on the face thereof,” but has satisfied us that the judgment was a proper one. Therefore it is affirmed.